
	

114 HR 4194 IH: Witness Security and Protection Grant Program Act of 2015
U.S. House of Representatives
2015-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4194
		IN THE HOUSE OF REPRESENTATIVES
		
			December 9, 2015
			Mr. Cummings introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To require the Attorney General to make competitive grants to State, tribal, and local governments
			 to establish and maintain witness protection and assistance programs.
	
	
 1.Short titleThis Act may be cited as the Witness Security and Protection Grant Program Act of 2015. 2.Witness protection grant program (a)DefinitionsIn this section—
 (1)the term applicant means a State, tribal, or local government that applies for a grant under this section; and (2)the terms serious drug offense and serious violent felony have the meaning given those terms in section 3559(c)(2) of title 18, United States Code.
 (b)Grants requiredSubject to subsection (j), the Attorney General shall make competitive grants to State, tribal, and local governments to establish or maintain programs that provide protection or assistance to witnesses in court proceedings involving—
 (1)a homicide, serious violent felony, or serious drug offense; or (2)gangs or organized crime.
 (c)CriteriaIn making grants under this section, the Attorney General shall evaluate applicants based upon the following:
 (1)The extent to which the applicant lacks infrastructure to support programs that provide protection or assistance to witnesses.
 (2)The prevalence of witness intimidation in the jurisdiction of the applicant. (3)The percentage of cases not prosecuted by the applicant due to witness intimidation.
 (4)The number of homicides per capita committed in the jurisdiction of the applicant. (5)The number of serious violent felonies or serious drug offenses per capita committed in the jurisdiction of the applicant.
 (6)The extent to which organized crime is present in the jurisdiction of the applicant. (7)Any other criteria that the Attorney General determines appropriate.
 (d)Technical assistanceFrom amounts made available under subsection (j) to carry out this section, the Attorney General, upon request of a recipient of a grant under this section, shall direct the appropriate offices within the Department of Justice to provide technical assistance to the recipient to the extent the Attorney General determines technical assistance is needed to establish or maintain a program that provides protection or assistance to witnesses.
			(e)Best practices
 (1)ReportA recipient of a grant under this section shall submit to the Attorney General a report, in such form and manner and containing such information as specified by the Attorney General, that evaluates each program established or maintained pursuant to the grant, including policies and procedures under the program.
 (2)Development of Best PracticesBased on the reports submitted under paragraph (1), the Attorney General shall develop best practice models to assist State, tribal, and local governments in addressing—
 (A)witness safety; (B)short-term and permanent witness relocation;
 (C)financial and housing assistance; and (D)any other services related to witness protection or assistance that the Attorney General determines necessary.
 (3)Dissemination to StatesNot later than 1 year after developing best practice models under paragraph (2), the Attorney General shall disseminate the models to State, tribal, and local governments.
 (4)Sense of CongressIt is the sense of Congress that State, tribal, and local governments should use the best practice models developed and disseminated under this subsection to evaluate, improve, and develop witness protection or witness assistance programs as appropriate.
 (5)Rule of construction relating to sensitive informationNothing in this section shall be construed to require the dissemination of any information that the Attorney General determines—
 (A)is law enforcement sensitive and should only be disclosed within the law enforcement community; or (B)poses a threat to national security.
					(f)Federal share
 (1)In generalThe Federal share of the cost of a program carried out using a grant made under this section shall be not more than 75 percent.
				(2)In-kind contributions
 (A)In generalSubject to subparagraph (B), the non-Federal share for a program carried out using a grant made under this section may be in the form of in-kind contributions that are directly related to the purpose for which the grant was made.
 (B)Maximum percentageNot more than 50 percent of the non-Federal share for a program carried out using a grant made under this section may be in the form of in-kind contributions.
 (g)Administrative costsOf amounts made available to carry out this section for a fiscal year, the Attorney General may use not more than 5 percent for administrative costs.
 (h)Geographic distributionIn making grants under this section, the Attorney General shall— (1)to the extent reasonable and practical, ensure an equitable geographical distribution throughout the United States of programs that provide protection or assistance to witnesses; and
 (2)give due consideration to applicants from both urban and rural areas. (i)Report to CongressThe Attorney General shall submit a report to Congress—
 (1)not later than December 31, 2016, on the implementation of this section, including any information on programs funded by grants made under this section; and
 (2)not later than December 31, 2021, on the programs funded by grants made under this section, including on best practice models developed under subsection (e)(2).
 (j)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $30,000,000 for each of fiscal years 2016 through 2020.
			
